Order entered September 21, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00668-CV

                       DEDERIAN DEMOND HERRON, Appellant

                                              V.

                   ABIGAIL SALVADOR MUNOZ, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-05553

                                          ORDER
       Before the Court is appellant’s September 20, 2018 letter addressed the Clerk of this

Court. To the extent appellant intends this document to be a motion requesting relief from this

Court, we DENY the motion. This case will be submitted in due course.


                                                     /s/   ADA BROWN
                                                           JUSTICE